Citation Nr: 1416462	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  11-31 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1975 to August 1975, from April 1977 to April 1981, and from November 1981 to November 1984.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2010 rating decision.  The Veteran testified before the undersigned in a July 2012 video conference hearing, the transcript of which is included in the claims file. 

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such, the Board has recharacterized the issue of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include depression and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Veteran contends that he has a psychiatric disability, to include PTSD, as a result of his service as border patrol on the East German and Czechoslovakian border. 
The Veteran was afforded a VA psychiatric examination in November 2010 to assist in determining the nature and etiology of his claimed psychiatric disorder.  The VA examiner found that the Veteran did not meet the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria for PTSD and diagnosed the Veteran with substance-induced mood disorder.  At the time of the November 2010 VA examination, the Veteran maintained that his claimed PTSD was a result of being told that something bad would happen to him while on duty on the border of East Germany and West Germany.  He also stated that he was afraid for his life when a Russian helicopter flew overhead and shined its lights on him and his location.  The VA examiner opined that the Veteran's substance-induced mood disorder was not related to service as the Veteran began using alcohol and cannabis prior to service and continued use while in service.  

Subsequent to the November 2010 VA examination, the Veteran submitted additional private treatment records from Dr. K. H., which reflect continued treatment for depression and PTSD, to include the use of prescribed Xanax, since 1992.  These private treatment records, however, do not provide an opinion as to the etiology of the Veteran's disorders.

Further, during a July 2012 Board hearing, the Veteran testified that he experiences PTSD symptoms as a result of witnessing the slaughter of civilians fleeing the Warsaw Pact on the East German and Czechoslovakian border.  The Veteran submitted a February 2012 statement from a fellow service member corroborating the purported stressor event.  

In light of the new evidence submitted after the November 2010 VA examination, to include additional diagnoses of PTSD and depression and details of a new stressor event, the Board finds that a new VA examination and medical opinion is necessary to consider this new evidence.  




Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA psychiatric examination.  The Veteran's claims file should be provided.  The examiner should diagnose any current psychiatric disability, if any, in accordance with the DSM-IV criteria, to include depression and/or PTSD, and then should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a current psychiatric disability either began during or was otherwise caused by the Veteran's military service. 

In doing so, the examiner should specifically address previous diagnoses of record, including depression, PTSD, and substance-induced mood disorder.  The examiner should also consider the Veteran's purported stressor events, which include seeing a Russian helicopter fly overhead and shinning its lights on the Veteran and his location and witnessing the purported slaughter of civilians fleeing the Warsaw Pact on the East German and Czechoslovakian border. 

A complete rationale should be provided for any opinion expressed (that is tell us why you reached the conclusion you did). 

2.  The RO/AMC should then readjudicate the claim on the merits and, if it remains denied, provide the Veteran and his representative with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
MATTHEW W. BLACKWELDER 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


